IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

VINSON A. RANDOLPH,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-3993

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed January 13, 2017.

An appeal from the Circuit Court for Duval County.
Mark J. Borello, Judge.

Vinson A. Randolph, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, LEWIS, and WETHERELL, JJ., CONCUR.